UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): June 24, 2011 IDO SECURITY INC. (Exact name of registrant as specified in its charter) Nevada 0-51170 38-3762886 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 17 State Street, New York, NY 10004 (Address of principal executive offices, including Zip Code) 646-214-1234 (Registrant’ s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 24, 2011, Ms. Irit Reiner advised the Board of Directors (the “Board”) of IDO Security Inc. (the “Company”) that she intends to resign from the Company’s Board, effective as ofJune 30, 2011. Ms. Reiner’s resignation was for personal reasons. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 30, 2011 IDO SECURITY INC. By: /s/Michael Goldberg Acting Chief Executive Officer
